Citation Nr: 0418959	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973, from June 1979 to September 1983, and from January 1989 
to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

Unfortunately, further development of the claim is required 
before deciding the appeal.  So the claim is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran alleges he is entitled to service connection for 
asbestosis as a residual of exposure to asbestos while on 
active duty in the military.

Information obtained from a contact representative, 
presumably at the National Personnel Records Center (NPRC), 
indicates it is "highly probable" the veteran was exposed 
to asbestos during service as a Hull Maintenance Technician 
(HT) working with insulation in piping, flanges, valves, 
fittings, machinery, boilers, evaporators, and heaters, 
although the contact representative was unable to determine 
exactly to what extent the asbestos exposure occurred.

Primarily because of this information, the RO has conceded 
the veteran was exposed to asbestos during service in the 
manner alleged.  So this issue is no longer being disputed.  
The determinative issue, rather, is whether he has asbestosis 
and, if he does, whether it is a residual of the asbestos 
exposure in service.



There are currently two medical opinions of record pertaining 
to the issue of whether the veteran has asbestosis related to 
asbestos exposure in the military.

Stephen Crossland, MD, a VA physician at the VA outpatient 
clinic in Cumberland, Maryland, indicated in a November 2000 
statement that the results of an evaluation and x-rays taken 
at the VA Medical Center in Martinsburg, West Virginia, were 
consistent with a diagnosis of asbestosis.

Conversely, a different VA physician who examined the veteran 
in December 2001 for compensation purposes determined that, 
while he has a history of exposure to asbestos, x-rays and CT 
scans of his chest did not show evidence of pleural plague 
formation or calcification.  So these findings were not 
compatible with asbestosis, and this condition was not 
diagnosed at the conclusion of that evaluation 
(rather chronic obstructive pulmonary disease (COPD) was, and 
service connection since has been granted for it and the 
veteran now has a 100 percent rating as of October 18, 2002).

Because, however, of the conflicting medical opinions 
concerning whether the veteran has asbestosis, much less 
related to his service in the military, the RO had the VA 
physician who examined him in December 2001 submit an 
addendum to the report of that evaluation.  And he indicated 
in February 2003, after considering the relevant medical and 
other evidence (including Dr. Crossland's statement) that a 
staff radiologist had reviewed the chest x-rays and CT scans 
and agreed that, while they showed mild bilateral pleural 
thickening at the base and lateral wall of the chest, there 
was no evidence of calcification or plaque formation - 
hence, no evidence of asbestosis.  So the final diagnosis 
from the December 2001 examination remained unchanged.

When responding to this opinion in his April 2003 substantive 
appeal (VA Form 9), the veteran alleged that the doctors who 
did the reading of his CT scans in December 2001 told him the 
ring around his lung was caused by asbestos exposure.  He 
also said the February 2003 VA medical opinion merely 
consisted of a doctor reading the written report from the 
doctor who had conducted the CT scans in December 2001, not 
looking at the CT scan himself.

In deciding whether the veteran is entitled to service 
connection for asbestosis, the Board must assess the 
credibility and probative weight of the evidence, including 
the diagnoses and opinions of doctors both for and against 
the claim.  See Hayes v. Wood, 5 Vet. App. 60, 69 (1993).

As indicated in his April 2003 substantive appeal, the 
veteran claims that a physician interpreted his CT scan of 
the lungs and diagnosed asbestosis.  He apparently is not 
just referring to Dr. Crossland, particularly since 
Dr. Crossland prepared his statement in November 2000 and the 
CT scan at issue was performed over a year later, in December 
2001.  This additional opinion is not of record, however, and 
should be obtained before deciding this appeal.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100-5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  This duty to assist 
requires that VA make reasonable efforts to obtain all 
relevant records the veteran adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. 
§ 3.159(c).

It also may be necessary, after obtaining this additional 
opinion, to have the VA physician who examined the veteran in 
December 2001 and who submitted the addendum statement in 
February 2003 give further comment addressing this additional 
evidence as it relates to his medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  A medical opinion diagnosing the 
condition alleged and etiologically linking it to the 
veteran's military service is a fundamental requirement for 
granting service connection.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire the 
complete clinical records pertaining to 
any treatment for asbestosis or a 
pulmonary condition that are not 
currently of record.  But in particular, 
ask that he submit the opinion of the 
physician who reportedly indicated in 
December 2001, after reading the CT scans 
of his lungs that the results were 
consistent with asbestosis.  (Note:  
Advise him that VA already has Dr. 
Crossland's November 2000 statement, so 
it need not be resubmitted.  Rather, 
the Board is requesting evidence in 
addition to this, including any 
additional statements from other doctors 
or even Dr. Crossland.)

2.   Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

3.  If additional medical evidence is 
submitted showing the veteran has 
asbestosis, and that it is possibly 
related to asbestos exposure in service, 
have the VA physician who examined the 
veteran in December 2001 and who 
submitted the addendum statement in 
February 2003 give further comment after 
considering this additional evidence.  
If, for whatever reason, it is not 
possible to have this physician comment, 
then have the veteran reexamined by a 
physician with similar qualifications and 
expertise.  If, however, no additional 
evidence is submitted in this regard, 
another supplemental opinion or 
examination is not required.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to the examiner for a review of 
the veteran's pertinent medical history 
to facilitate the requested opinion.

4.  Then readjudicate the veteran's claim 
for service connection for asbestosis in 
light of the additional evidence 
obtained.  If his claim remains denied, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




